UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 19, 2007 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 0-4408 72-0654145 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Crescent Drive, Suite 203, Philadelphia, Pennsylvania19112 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (215) 546-5005 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On November 19, 2inancial Corporation and LEAF Funding, Inc., each indirect subsidiaries of ours, entered into an Asset Purchase Agreement with Dolphin Capital Corp. and Lehman Brothers Bank, FSB, to acquire substantially all of the assets of Dolphin Capital Corp., a small-ticket equipment leasing company.The purchase price is approximately $167 million.We expect to assign the rights to acquire substantially all of the equipment and equipment leases to LEAF Equipment Leasing Income Fund III, L.P., an investment partnership sponsored by LEAF Financial Corporation.We expect that the partnership will finance the acquisition through a credit agreement with National City Bank.The parties anticipate that this transaction will close on or about November 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESOURCE AMERICA, INC. Date: November 26, 2007 By: /s/Steven J. Kessler Name: Steven J. Kessler Title: Executive Vice President and Chief Financial Officer
